DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
	Claims 20-38 are pending in the application. 
	In the Preliminary Amendment filed 03/12/2019, claims 1-19 were cancelled and new claims 20-38 were added.  These amendments have been entered.

Abstract
The abstract of the disclosure is objected to because of the following informalities:  Correction is required.  See MPEP § 608.01(b).
The abstract is objected to because the first sentence and the last sentence are both incomplete sentences.

Drawings
The drawings were received on 03/12/2019.  These drawings are acceptable for what they show; however the following objections remain:
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “outlet opening” in the shape of a “pyramid” (see claim 22) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 22 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Re Claim 22:  The term "slim" in the limitation “slim truncated cone” in line 2 of claim 22 is a relative term which renders the claim indefinite.  The term "slim" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  
Clarification and correction are required. 
Examiner notes that any prior art rejections made in this Office Action are made in view of the claims, as best understood by the Examiner, in view of the above indefiniteness rejections.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 20-28 and 30-35 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mathues (US Patent 3,208,290).
	Re Claim 20:  Mathues discloses a sealing element (10; see Figs. 1-3) for a ball joint (33, 36, 37, 38, 39), the sealing element (10) comprising a sealing area (for example, at edging 12, in combination with the flexible annular body portion 11) on a housing side (an upper side, as shown in Fig. 2) and a sealing area (at edging 14) on a stud side (a lower side, as shown in Fig. 2) a distance away therefrom in an axial direction (a vertical direction, in the orientation of Fig. 2) of the sealing element (10), and an outlet opening (passage 21, including slit 22) is arranged between the sealing area on the housing side and the sealing area on the stud side and extends through the sealing element (10) to allow passage of spent lubricant (see Col. 2 lines 64-72), the outlet opening (passage 21, including slit 22) extends in the axial direction of the sealing element (10), passing completely through the sealing element (10) in the axial direction thereof.
	Re Claim 21:  Mathues discloses a sealing element (10; see Figs. 1-3), wherein the outlet opening (21) in the axial direction of the sealing element (10) extends substantially from the sealing area (for example, at edging 12, in combination with the flexible annular body portion 11) on the housing side to the sealing area (at edging 14) on the stud side.
Re Claim 22, as best understood by the Examiner:  Mathues discloses a sealing element (10; see Figs. 1-3), wherein the outlet opening (21) is in the shape of either a slim truncated cone (see 21; Fig. 2) or pyramid.
Re Claim 23:  Mathues discloses a sealing element (10; see Figs. 1-3), wherein the sealing element (10) has at an end (a lower end, as shown in Fig. 2) on the stud side, a stud-side geometrical area (the area receiving annular reinforcing plastic member 16) undercut relative to the axial direction of the sealing element (10), to enable interlocking connection of an annular dish-shaped plate (annular reinforcing plastic member 16) to the sealing element (10).
Re Claim 24:  Mathues discloses a sealing element (10; see Figs. 1-3), wherein to enable the interlocking connection of the annular dish-shaped plate (16), the geometrical area (the area receiving annular reinforcing plastic member 16) undercut has an inner groove (the groove portion receiving the vertical portion of member 16, shown at ref. no. 16 in Fig. 2) facing away from the sealing area (15) on the stud side and, adjacent to it in the axial direction, at the same time a bead (the portion at the area of edging 14 that radially surrounds the outside of member 16) facing toward the sealing area (15) on the stud side.
Re Claim 25:  Mathues discloses a sealing element (10; see Figs. 1-3), wherein the sealing element (10) is solidly formed (for example, at least at the area at edging 14; see note below) so that, in a fitted condition, the sealing element (10) will restrict deflection movements of a ball stud (38) of the ball joint relative to a housing (33) of the ball joint.
[Regarding the limitation “solidly formed”, Examiner notes that the term “solidly” is a relatively broad term and that no special definition has been given in the instant disclosure to more specifically define this term.  As such, there is a broad range of rigidity of an element that could fall under the term “solidly formed”.  This this case, Examiner notes that at least at the area at edging 14 can be considered to be “solidly formed” since it is formed to have a greater thickness than the flexible annular body portion 11 and this thicker area would provide at least some level of restriction of the movements of the ball stud 38, at least at the maximum level of deflection.]
Re Claim 26:  Mathues discloses a sealing element (10; see Figs. 1-3), wherein at an end face (a lower end face, as shown in Fig. 2) of the sealing element (10) on the stud side, the outlet opening (21) has an aperture (at 26; Fig. 2) that opens in a trench-like annular groove (18) of the sealing element (10) formed in the end face on the stud side.
Re Claim 27:  Mathues discloses a sealing element (10; see Figs. 1-3), wherein at an end face (a lower end face, as shown in Fig. 2) on the stud side the sealing element (10) has at least one radial lubricant groove (slit 22, at 26; Fig. 2) formed to enable spent lubricant to drain away, the said groove (at 26; Fig. 2) extending straight in a radial direction (a horizontal direction, in the orientation of Fig. 2) perpendicular to the axial direction of the sealing element (10).
Re Claim 28:  Mathues discloses a sealing element (10; see Figs. 1-3), wherein the radial lubricant groove (slit 22, at 26; Fig. 2) opens into a geometrical area (comprising recessed portion 18 and the portion of edging 14 radially inward of the passage 21; Fig. 2) of the sealing element (10) undercut (at the portion receiving member 16) relative to the axial direction thereof on the stud side, which serves to enable interlocking connection of an annular dish-shaped plate (16) to the sealing element (10).
Re Claim 30:  Mathues discloses a sealing element (10; see Figs. 1-3), wherein on an inner circumferential surface which in a fitted condition is in contact with a ball stud (38), the sealing element (10) has an all-round undulating contour (15) which, in the fitted condition, forms in combination with the ball stud (38) a gap seal.
Re Claim 31:  Mathues discloses a sealing element (10; see Figs. 1-3), wherein the sealing area (at 12) on the housing side has a geometrical area (the portion engaging metal band 41 and spring retainer 42) undercut relative to the axial direction of the sealing element (10), to enable interlocking connection of the sealing element (10) to a housing (socket portion 33, including metal band 41) of a lubricated ball joint.
Re Claim 32:  Mathues discloses a sealing element (10; see Figs. 1-3), wherein at an end (a lower end, as shown in Fig. 2) on the stud side the sealing element (10) has an all-round, 
Re Claim 33:  Mathues discloses a ball joint (see Figs. 1-3) with a sealing element (10) having a sealing area (for example, at edging 12, in combination with the flexible annular body portion 11) on a housing side (an upper side, as shown in Fig. 2) and a sealing area (at edging 14) on a stud side (a lower side, as shown in Fig. 2) a distance away therefrom in an axial direction (a vertical direction, in the orientation of Fig. 2) of the sealing element (10), and an outlet opening (passage 21, including slit 22) is arranged between the sealing area on the housing side and the sealing area on the stud side and extends through the sealing element (10) to allow passage of spent lubricant (see Col. 2 lines 64-72), the outlet opening (passage 21, including slit 22) extends in the axial direction of the sealing element (10), passing completely through the sealing element (10) in the axial direction thereof, and the sealing element (10) is securely fixed onto the ball joint  and the ball joint comprises an annular dish-shaped plate (16) securely connected to the sealing element (10).
Re Claim 34:  Mathues discloses a ball joint (see Figs. 1-3), wherein the annular dish-shaped plate (16) has a smaller outer diameter than the sealing element (10).
Re Claim 35:  Mathues discloses a ball joint (see Figs. 1-3), wherein to produce the secure connection an all-round collar (at the vertical portion of the member 16, shown at ref. no. 16 in Fig. 2) of the annular dish-shaped plate (16) engages with interlock in an inner groove (the groove within the area of the edging 14 that receives the vertical portion of the member 16, shown at ref. no. 16 in Fig. 2) of an undercut geometrical area (the portion receiving member 16) on the stud side of the sealing element (10).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Mathues (US Patent 3,208,290), as applied to claims 20-28 and 30-35 above, and further in view of Neher (US Patent 2,871,025).
Re Claim 29:  Mathues, as applied to claim 20 above, discloses a sealing element (10; see Figs. 1-3) significantly as claimed except wherein two outer circumferential areas of the sealing element opposite one another in a radial direction of the sealing element perpendicular to the axial direction thereof are drawn in, in such manner that the outer circumferential areas form a narrowing that extends in the axial direction of the sealing element, and as a result, in a radial section through the narrowing the sealing element has a substantially elliptical outer circumference.
Neher teaches the use of a sealing element (50; see Figs. 4-6) for a ball joint, wherein two outer circumferential areas (at the upper and lower portions of the slot 49 in Fig. 6) of the sealing element opposite one another in a radial direction of the sealing element perpendicular to the axial direction thereof are drawn in, in such manner that the outer circumferential areas form a narrowing that extends in the axial direction of the sealing element, and as a result, in a radial section through the narrowing the sealing element has a substantially elliptical outer circumference (49), for the purpose of limiting the movement of the ball joint.
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the device of Mathues such that two outer circumferential areas of the Neher, for the purpose of limiting the movement of the ball joint.

Claim 38 is rejected under 35 U.S.C. 103 as being unpatentable over Petersen (DE 10 2017 202 410, cited by Applicant with the IDS filed 12/11/2018), in view of Mathues (US Patent 3,208,290).
Re Claim 38:  Petersen discloses a two-point control arm (65; Fig. 8) with a ball joint (3) having a sealing element (1; Fig. 5) that has a sealing area (5; Fig. 1) on a housing side and a sealing area (7) on a stud side a distance away therefrom in an axial direction (a) of the sealing element (1), and an outlet opening (9) is arranged between the sealing area (5) on the housing side and the sealing area (7) on the stud side and extends through the sealing element (1) to allow passage of spent lubricant, the outlet opening (9) passing completely through the sealing element (1), and the sealing element (1) is securely fixed onto the ball joint (3) and the ball joint (3) comprises a retaining element (61; Fig. 7) securely connected to the sealing element (1), and the two-point control arm is in the form of either a steering rod (67; Fig. 8) or a track rod.
Petersen fails to disclose wherein the outlet opening extends in the axial direction of the sealing element, passing completely through the sealing element in the axial direction thereof; and wherein the retaining element comprises an annular dish-shaped plate.
Mathues teaches the use of a vehicle steering assembly comprising a ball joint (33, 36, 37, 38, 39) and a sealing element (10; see Figs. 1-3), the sealing element (10) comprising a sealing area (for example, at edging 12, in combination with the flexible annular body portion 11) on a housing side (an upper side, as shown in Fig. 2) and a sealing area (at edging 14) on a stud side (a lower side, as shown in Fig. 2) a distance away therefrom in an axial direction (a vertical 
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the device of Petersen such that the outlet opening extends in the axial direction of the sealing element, passing completely through the sealing element in the axial direction thereof; and wherein the retaining element comprises an annular dish-shaped plate, as taught by Mathues, for the purpose ensuring proper lubrication of the ball joint.

Allowable Subject Matter
Claims 36 and 37 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.






Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on (571) 270-5281.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MATTHEW R MCMAHON/Primary Examiner, Art Unit 3678